DETAILED ACTION
Claims 13-32 are pending and currently under review.
Claims 1-12 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner interprets “high strength” and “soft” as instantly claimed to be defined by the further recited limitations of “a tensile strength of 800 MPa or more” and “an average Vickers hardness of 0.6 to 0.9 times an average Vickers hardness of the sheet thickness ½ position”, respectively.
The examiner notes that the term “nano-hardness standard deviation” has a specific definition as set forth in [0019] of the specification as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 13 recites “the sheet thickness 1/2 position”.  Firstly, there is insufficient antecedent basis for this limitation.  Secondly, it is unclear to the examiner as to what a 1/2 position specifically requires.  The claim does not set forth whether a 1/2 position refers to half of the entire sheet thickness, or whether 1/2 is measured from some other arbitrary, undefined point.  The specification further does not provide a specific definition for this term.  The examiner interprets this limitation to refer to any section of the claimed “middle part in sheet thickness” according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 17, 21, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2016/0311197) in view of Nakagaito et al. (US 2010/0104891).
Regarding claim 13, Becker et al. discloses a steel sheet for automobiles with increased strength of over 1500 MPa and being made of a core layer and softer, outer layer [abstract, 0023].  Said core layer makes up 40 to 95 percent of the thickness of the entire steel sheet, said entire steel sheet thickness ranging from 0.3 mm to 8 mm [0031].  Accordingly, as determined by the examiner, it is noted that Becker et al. discloses an outer layer thickness of 0.015 mm to 3.2 mm, or approximately at least 15 micrometers as determined by the examiner.  
Becker et al. does not expressly teach a difference in hardness between the soft surface and a position ½ of the sheet thickness as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the steel of Becker et al.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining this feature by controlling the relative steel composition, specifically the relative C content, in the middle and outer surfaces, respectively [0040, 0076, 0088].  For example, controlling C in a surface layer to be 0.3 to 0.9 times that of the matrix is expressly disclosed to meet this property [0088].  As will also be shown in the below sections, Becker et al. discloses overlapping steel compositions in the core and outer sections of the steel, and specifically teaches a C content of 0.3 to 0.5 weight percent in a core layer and 0.02 to 0.075 weight percent in a surface layer [0038, 0047].  Thus, an overlapping hardness ratio relative to that as claimed 
Becker et al. does not expressly teach a nano hardness standard deviation as claimed.  Nakagaito et al. discloses a similar steel sheet for automobile applications [abstract, 0002]; wherein it is known to control the steel composition in order to specifically control a nano-hardness standard deviation to be 1.5 GPa or less in order to obtain desirable mechanical properties [0020-0021].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Becker et al. by controlling a nano-hardness standard deviation value as disclosed by Nakagaito et al. to obtain desirable mechanical properties.
Regarding claims 17 and 21, the aforementioned prior art discloses the steel of claim 13 (see previous).  Becker et al. further discloses a steel core composition as seen in table 1 below [0038-0045].  The examiner notes that the disclosed steel composition of Becker et al. falls within the instantly claimed ranges.  See MPEP 2131.03.  Becker et al. further discloses an inclusion of Cr from 0.1 to 0.5 weight percent, which also falls within the instantly claimed range [0042].  See MPEP 2131.03.
Table 1.
Element (wt.%)
Claim 13 (wt.%)
Becker et al. (wt.%)
C
0.05 – 0.8
0.3 – 0.5
Si
0.01 – 2.5
0.15 – 0.35
Mn
0.01 – 8
1.1 – 1.4
P
0 – 0.1
0 – 0.02

0 – 0.05
0 – 0.003
Al
0 – 3
0.02 – 0.05
N
0 – 0.01
0 – 0.007
Fe & Impurities
Balance
Balance


Regarding claims 25-28, the aforementioned prior art discloses the steel of claim 13 (see previous).  Becker et al. further discloses core and surface compositions as shown in table 2 below [0038-0054].  The examiner notes that the overlap between the disclosed composition ratios of Becker et al. and that of the instant claims (ie. 0.3 times or more) is prima facie evidence of obviousness.  See MEP 2144.05(I).
Table 2.
Element (wt.%)
Becker et al. core (wt.%)
Becker et al. outer layer (wt.%)
C
0.3 – 0.5
0 – 0.09
Mn
1.1 – 1.4
0.1 – 1.9
Cr
0.1 – 0.5
0 – 0.4
Mo
0 – 0.05
0 – 0.05
B
0.002 – 0.004
0 – 0.001
Cu
0 – 0.1
0 – 0.15


Regarding claim 29, the aforementioned prior art discloses the steel of claim 13 (see previous).  Nakagaito et al. further discloses that it is known to provide a galvanized layer to a steel sheet to improve corrosion resistance .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of copending Application No. 16/487,030 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the instant claims and the co-pending claims is a recited range of more than 0.6 to 0.9 times an average Vickers hardness as instantly claimed vs. up to 0.6 times an average Vickers hardness as recited in the co-pending claims.  The examiner submits that these ranges are substantially close such that prima facie evidence of obviousness exists because it is not apparent to the examiner as to how a miniscule difference of 0.6 vs. any amount above 0.6 (ie. 0.600001) would have any patentably distinct results.  See MPEP 2144.05(I).  Furthermore, similar mechanical properties of limit bending radius and tensile strength, etc. are expressly disclosed by the instant application and the co-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Futamura et al. (JP2016130357).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734